UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-52397 (Commission file number) TRAILBLAZER RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2520 St. Rose Parkway, Suite 319, Henderson, NV 89074 (Address of principal executive offices) (Zip Code) (800) 787-5439 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ý No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 28,069,882shares as of March 26, 2013. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company’sAnnualReport on Form 10-K for the fiscal year ended December 31, 2012, filed with the Securities and Exchange Commission on April 15, 2013 (the “Form 10-K”),is solely to furnish Exhibit 101 to the Form 10-Q.Exhibit 101 provides the financial statements and related notes from the Form 10-K formatted in XBRL (Extensible Business Reporting Language). No other changes have been made to the Form 10-K.This Amendment No. 1 to the Form 10-Kcontinues to speak as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files in Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART II.OTHER INFORMATION Item 6.Exhibits Regulation S-K Number Document Amended and Restated Articles of Incorporation effective October 14, 2008 (1) Amended and Restated Bylaws adopted October 14, 2008 (1) Certificate of Amendment to Articles of Incorporation (2) Form of Debenture (3) Form of Warrant (3) 2008 Stock Incentive Plan (1) Stock Purchase Agreement dated August 12, 2011 (4) Consulting Agreement with Advanced Equity Solutions, Inc. dated February 21, 2012 (5) Revolving Convertible Promissory Note to Diversified Equities Partners, LLC dated February 21, 2013 (6) Rule 13a-14(a) Certification of Samuel W. Fairchild Certification of Samuel W. Fairchild Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101* Financial statements from the Annual Report on Form 10-K of Trailblazer Resources, Inc. for the fiscal year ended December 31, 2012, formatted in XBRL: (i) the Balance Sheets; (ii) the Statements of Operations; (iii) the Statements of Stockholders’ Equity (Deficit); (iv) the Statements of Cash Flows; and (v) the Notes to Financial Statements (1) Filed as an exhibit to the Current Report on Form 8-K dated October 14, 2008, filed October 17, 2008. (2) Filed as an exhibit to the Current Report on Form 8-K dated October 21, 2011, filed October 27, 2011. (3) Filed as an exhibit to the Current Report on Form 8-K dated December 15, 2008, filed December 19, 2008. (4) Filed as an exhibit to the Current Report on Form 8-K dated August 12, 2011, filed August 19, 2011. (5) Filed as an exhibit to the Current Report on Form 8-K dated April 5, 2012, filed April 10, 2012. (6) Filed as an exhibit to the Current Report on Form 8-K dated February 21, 2013, filed February 27, 2013. *In accordance with Rule 406T of Regulation S-T, the information in these exhibits shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TRAILBLAZER RESOURCES, INC. Dated: April 19, 2013 By: /s/ Samuel W. Fairchild Samuel W. Fairchild, President and Interim Chief Financial Officer
